April 15, 2011


Ms. Georganna L. Simpson
Simpson * Martin, LLP
1349 Empire Central Drive
Woodview Tower, Suite 600
Dallas, TX 75247-4042
Mr. Frank B. Suhr
Law Office of Frank B. Suhr
473 S. Seguin Ave., Suite 100
New Braunfels, TX 78130

RE:   Case Number:  09-0753
      Court of Appeals Number:  03-08-00382-CV
      Trial Court Number:  06-1108

Style:      JAMES DERWOOD ILIFF
      v.
      JERILYN TRIJE ILIFF

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Jeffrey D.   |
|   |Kyle             |
|   |Ms. Cecelia Adair|
|   |                 |
|   |Mr. David S.     |
|   |Morales          |